IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

D. S., FATHER OF E. R. S., a          NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                          FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-3897
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed October 16, 2015.

An appeal from an order of the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

James W. Crawford, Pensacola, for Appellant.

Kelley Schaeffer, Guardian ad Litem Program, Sanford; Dwight O. Slater,
Children's Legal Services, Department of Children and Families, Tallahassee, for
Appellee.


PER CURIAM.

      Upon consideration of the appellant's response to the Court's order of

September 28, 2015, the Court has determined that the appellant has failed to

demonstrate that the appeal was timely filed. See St. Moritz Hotel v. Daughtry, 249

So. 2d 27 (Fla. 1971); Churchville v. Ocean Grove R.V. Sales, Inc., 876 So. 2d
649, 651 (Fla. 1st DCA 2004) (“An amendment or modification of an order or

judgment in an immaterial, insubstantial way does not restart the clock to file an

appeal”). Accordingly, the appeal is hereby dismissed. Any remedy the appellant

may have lies with the lower tribunal. See In the Interest of E.H., 609 So. 2d 1289

(Fla. 1992).

BENTON, ROWE, and OSTERHAUS, JJ., CONCUR.




                                        2